





Exhibit 10.1
TWITTER, INC.


OUTSIDE DIRECTOR COMPENSATION POLICY


Amended and Restated
September 24, 2020


Twitter, Inc. (the “Company”) believes that the granting of equity and cash
compensation to members of its Board of Directors (the “Board,” and members of
the Board, “Directors”) represents an important tool to attract, retain and
reward Directors who are not employees of the Company (“Outside Directors”).
This Outside Director Compensation Policy (the “Policy”) is intended to
formalize the Company’s policy regarding compensation to its Outside Directors.


Unless otherwise defined herein, capitalized term(s) used in this Policy will
have the meaning(s) given such term(s) in the Company’s 2013 Equity Incentive
Plan (the “Plan”). Each Outside Director will be solely responsible for any tax
obligations incurred by such Outside Director as a result of any payments such
Outside Director receives under this Policy.


ANNUAL CASH COMPENSATION


Cash Retainer


Each Outside Director will be paid a quarterly cash retainer of $12,500 in
arrears on a pro-rata basis based on the number of complete months during the
prior quarter that the individual was an Outside Director. There are no per
meeting attendance fees for attending Board meetings. In addition, quarterly
compensation for any Outside Director who also serves as Board Chair will be
$12,500.


Audit Committee


In addition, quarterly compensation for Outside Directors who serve on the Audit
Committee is:


Committee Chair:              $ 7,500


Committee Members:      $ 2,500


There are no per meeting attendance fees for attending Audit Committee meetings.
Cash amounts will be paid quarterly in arrears on a pro-rata basis based on the
number of complete months during the prior quarter that the individual was an
Outside Director and served on the Audit Committee.


Compensation Committee


In addition, quarterly compensation for Outside Directors who serve on the
Compensation Committee is:


Committee Chair:              $ 5,000


Committee Members:      $ 2,500


There are no per meeting attendance fees for attending Compensation Committee
meetings. Cash amounts will be paid quarterly in arrears on a pro-rata basis
based on the number of complete months during the prior quarter that the
individual was an Outside Director and served on the Compensation Committee.
1



--------------------------------------------------------------------------------









Nominating and Corporate Governance Committee


In addition, quarterly compensation for Outside Directors who serve on the
Nominating and Corporate Governance Committee is:


Committee Chair:              $ 3,750


Committee Members:      $ 2,500


There are no per meeting attendance fees for attending Nominating and Corporate
Governance Committee meetings. Cash amounts will be paid quarterly in arrears on
a pro-rata basis based on the number of complete months during the prior quarter
that the individual was an Outside Director and served on the Nominating and
Governance Committee.


ANNUAL EQUITY AWARD


On the date of each annual meeting of stockholders (“Annual Meeting”), each
Outside Director automatically will be granted an award of Restricted Stock
Units under the Plan having a Value equal to $225,000 with the number of Shares
determined based on that Value rounded down (an “Annual Award”). Each Annual
Award granted to an Outside Director pursuant to this Policy will be made in
accordance with the following provisions:


(a)No Discretion. No person will have any discretion to select which Outside
Directors will be granted Annual Awards under this Policy. In addition, no
person will have any discretion to determine the number of Restricted Stock
Units or Shares covered by such Award, other than with respect to elections to
received additional Restricted Stock Units instead of cash.


(b)Value. For purposes of this Policy, “Value” means the fair value for
financial accounting purposes on the grant date of such Annual Award.


(c)Vesting Schedule. Each Annual Award will vest in quarterly installments
beginning on the first quarter following the grant date (on the same day of the
month as the grant date), but will vest fully on the date of the next annual
meeting of the stockholders of the Company held after the date of grant if not
fully vested on such date, in each case, provided that the Outside Director
continues to serve as a Service Provider through the vesting date. Annual Awards
will be settled, as applicable, as soon as practicable following each vesting
date.


(d)Limitations. If, as of the date of an Annual Meeting, an Outside Director
holds an equity award to acquire shares of Company common stock that is
unvested, the Value of the Annual Award granted at that Annual Meeting will be
reduced to equal the product of: $225,000 * ((1-Number of Months Until the
Equity Award is Fully Vested)/12).


ELECTION TO RECEIVE CASH FEES IN STOCK


An Outside Director may elect to receive any cash fees that he or she would
otherwise be entitled to under this Policy in the form of additional Restricted
Stock Units. If an Outside Director chooses to make such an election it must be
made no later than two weeks prior to the date of the Annual Meeting on which
the Annual Award will be granted and the Value of the Annual Award (determined
after applying any reduction by application of subsection (d) above) will be
increased by the amount of fees that would have otherwise been paid in cash. The
election shall be made in accordance with the practices and procedures
determined by the Compensation Committee, in its sole discretion.
2



--------------------------------------------------------------------------------











GENERAL


Notwithstanding anything to the contrary, no Awards made in equity may exceed
the limitations set forth in Section 11 of the Plan.


The Compensation Committee in its discretion may change and otherwise revise the
terms of Annual Awards granted under this Policy, including, without limitation,
the number of Shares subject thereto, for Annual Awards of the same or different
type granted on or after the date the Compensation Committee determines to make
any such change or revision.
3

